Citation Nr: 1753606	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-07 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for ischemic heart disease for the purpose of accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.  He passed away on August 16, 1993.  The Veteran has documented service in the Republic of Vietnam.  The appellant is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for ischemic heart disease and cause of death for purposes of entitlement to retroactive benefits.  Jurisdiction has transferred to the Pension Management Center (PMC) in St. Paul, Minnesota.  See, e.g., September 2015 VA Form VA 8.  

Less than a month before the Veteran passed away, the appellant submitted an application for dependency and indemnity compensation (DIC) or death pension (including accrued benefits).  See September 1993 VA Form 21-534.  The RO denied service connection for cause of death in a January 1994 rating decision.   In March 2011, the RO sent the appellant a letter stating that VA was conducting a special review of the Veteran's claims folder in accordance with Nehmer v. U.S. Department of Veterans Affairs.  The appellant then submitted two applications for DIC or death pension (including accrued benefits).  See April 2011 and November 2011 VA Forms 21-534.  The RO issued a rating decision denying the claims in December 2011.  Less than a year later, the appellant submitted a letter disagreeing with the RO's decision along with voluminous medical records detailing the Veteran's treatment for years before his death.  See March 2012 correspondence and medical treatment records.  In October 2012 and February 2013, the PMC issued rating decisions that continued to deny service connection for cause of death.  Thus, for clarification purposes, the appellant's March 2012 letter with additional evidence is considered a notice of disagreement (NOD) and she therefore appeals the RO's December 2011 rating decision.  

In a September 2015 rating decision, the PMC granted service connection for cause of death effective February 23, 2011.  In that rating decision, VA determined that the evidence showed ischemic heart disease, which contributed to the Veteran's death, was related to military service.  However, even though the appellant filed a VA Form 21-534 within a month of the Veteran's death, the appellant did not appeal the effective date of her DIC award within one year of the September 2015 rating decision or allege clear and unmistakable error (CUE) as to that decision.  Pursuant to 38 C.F.R. § 3.816, if a class member's claim for DIC for the death was either pending before VA on May 3, 1989, or was received by VA between that date and August 31, 2010, the effective date of the award will be the later of the date such claim was received by VA or the date the death occurred, unless said claim was received within one year of the Veteran's death, in which case the effective date of the award shall be the first day of the month in which the death occurred.  § 3.816(d)(2).  Thus, the appellant is free to pursue a claim for CUE as to the September 2015 rating decision or challenge the effective date of the award on a prescribed VA form, but neither that issue nor the effective date of her award is currently in appellate status.      

In April 2017, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

Since the Agency of Original Jurisdiction (AOJ) issued the September 2015 supplemental statement of the case (SSOC), the appellant has submitted new evidence, along with waivers of consideration of this evidence by the AOJ.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era.

2.  The Veteran had ischemic heart disease before his death.

3.  A June 27, 1991 statement from the Veteran and a March 10, 1993 letter from the Veteran's doctor can be reasonably construed as a claim for ischemic heart disease.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for ischemic heart disease for accrued benefits purposes is granted.  38 U.S.C. § 1110, 5107 (2012); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.816 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision as to the issue decided herein, discussion of VA's compliance with the duties to notify and assist is not necessary. 

The appellant contends she is entitled to accrued benefits for her husband's ischemic heart disease.  See September 1993 VA Form 21-534; see also April 2017 hearing transcript.  

Generally, claims for VA benefits do not survive a Veteran's death.  However, a surviving spouse may carry on the deceased Veteran's claim for benefits by submitting an application for accrued benefits within one year after the date of death.  See 38 U.S.C. § 5121(a), (c); 38 C.F.R. § 3.1000.  A claim for DIC benefits by a surviving spouse is deemed to include a claim for any accrued benefits.  The appellant in this case filed a claim for DIC benefits, to include accrued benefits, in September 1993.  See September 1993 VA Form 21-534.  Nevertheless, the provisions of 38 U.S.C. § 5121(c) and 38 C.F.R. § 3.1000(c) requiring survivors to file claims for accrued benefits do not apply to payment awards under Nehmer.  
See 38 C.F.R. § 3.816(f)(2).  Thus, in order for an appellant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating decision.  
38 U.S.C. § 5101(a), 5121(a); Jones v. West, 136 F.3d. 1296, 1299-1300 (Fed. Cir. 1998.  

The Nehmer line of cases arose from a class-action lawsuit filed by Vietnam veterans and their survivors challenging VA regulations that established burdensome criteria for service connection for diseases resulting from Agent Orange exposure.  Nehmer v. U.S. Veterans' Admin. (Nehmer I), 712 F. Supp. 1404 (N.D. Cal. 1989); see also Nehmer v. U.S. Veterans' Admin. (Nehmer III), 284 F.3d 1158 (9th Cir. 2002); Nehmer v. U.S. Veterans' Admin. (Nehmer II), 32 F. Supp. 2d. 1175 (N.D. Cal. 1999).  In May 1989, a federal district court invalidated VA's regulations governing service connection for Agent Orange exposure and effectively voided VA claim denials between September 25, 1985, and May 3, 1989, that were based on the invalidated regulations.  Nehmer I, 712 F. Supp. at 1423.  Subsequently, Congress passed the Agent Orange Act of 1991, which established presumptive service connection for a list of diseases resulting from Agent Orange exposure.  38 U.S.C. § 1116.  In May 1991, the Nehmer court issued an order setting forth VA's responsibilities for future rulemaking and disability compensation to class members.  Nehmer II, 32 F. Supp. 2d at 1177 (describing the stipulation and order); Nehmer v. U.S. Veterans' Admin., C.A. No. C-86-6160 (TEH), 1991 U.S. Dist. LEXIS 22110 (N.D. Cal. May 20, 1991).  Pursuant to this order and the Agent Orange Act, VA proceeded to adopt new regulations creating a list of presumptive Agent Orange diseases, including ischemic heart disease, also known as CAD. See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017).  


Under Nehmer regulations, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows: (1) if VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose; or (2) if the class member's claim for disability compensation for the covered herbicide agent disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816(a)-(c).  Ischemic heart disease was added to the list of diseases presumptively related to Agent Orange exposure on August 31, 2010.  
See 75 Fed. Reg. 53, 202 (Aug. 31, 2010).

In short, for a survivor to receive accrued benefits for a covered herbicide disease, to include ischemic heart disease, the Veteran must have (1) been entitled to such benefits under VA decisions existing at the time of the Veteran's death, 38 U.S.C. 
§ 5121(a), or (2) filed a claim for a covered herbicide disease that warrants retroactive compensation under Nehmer.  See 38 C.F.R. § 3.816(c).  

After conducting a Nehmer review of the Veteran's file, the RO issued a rating decision in December 2011 denying service connection for ischemic heart disease and cause of death.  See December 2011 rating decision.  VA determined that "while the Veteran did not specifically claim non-service connection pension for hypertensive heart disease on July 22, 1985, [VA] determined that the evidence of record shows the earliest claim for Nehmer purposes was July 22, 1985, as [VA] inferred a claim for non-service connected pension for hypertensive heart disease and amended [their] November 13, 1985 rating decision to include a grant of non-service connected pension for hypertensive heart disease from July 22, 1985."  See December 2011 Rating Decision.  The Veteran was notified of VA's decision to do this on February 5, 1988.    

Importantly, on June 27, 1991, the Veteran submitted a VA Form 21-4138 and requested that his non-service connected pension disabilities be changed to service-connected compensation as a result of Agent Orange exposure.  As indicated above, the Veteran had hypertensive heart disease prior to 1991 which was considered in granting his pension.  A treatment record dated May 8, 1987 showed a history of congestive heart failure and a treatment record dated March 27, 1990 showed a diagnosis of hypertensive coronary vascular disease and congestive heart failure secondary to hypertensive coronary vascular disease.  A February 1988 rating decision reveals that the hypertensive heart disease was one of the non-service connected disabilities which was considered in evaluating the Veteran's claim for special monthly pension which was granted.  A few months before the Veteran's death, VA received a letter from the Veteran's nephrologist showing that the Veteran had a diagnosis of hypertensive and valvular heart disease and atherosclerosis with occlusive peripheral vascular disease.  See March 1993 letter.  Per VA regulations, ischemic heart disease includes "atherosclerotic cardiovascular disease including [CAD]."  38 C.F.R. § 3.309(e).  Further, the letter said that as a result, in part, of the Veteran's atherosclerosis, he was "incapable of handling his business affairs."  See March 1993 letter.

As to the pathology of the Veteran's heart disease, a December 2014 opinion from a cardiologist stated that the Veteran's coronary vascular disease and chronic kidney disease (CKD) damaged the Veteran's coronary arteries to the point that he had coronary artery disease (CAD).  See December 2014 medical opinion.  In his opinion, the cardiologist mentioned also cites a Journal of American College of Cardiology article that shows that chronic kidney disease is associated with an increased risk of cardiovascular complications.  Specifically, "the mode of death of patients with advanced [chronic kidney disease] was more likely than not related to cardiovascular compromise."  According to the cardiologist, on the basis of the Veteran's CKD alone, the Veteran "was more likely than not to have died due to cardiovascular compromise, which is virtually identical with ischemic heart disease or coronary artery disease."  See December 2014 medical opinion.    

As stated above, VA recently determined that the Veteran's ischemic heart disease contributed to his death.  See September 2015 rating decision.  The Veteran had ischemic heart disease before his death.  Further, VA has construed the Veteran's July 1985 claim as an informal claim for Nehmer purposes.  In addition, the Veteran's June 27, 1991 was an informal claim that was not adjudicated before the Veteran's death in August 1993.  The same is true for the March 1993 letter from the Veteran's doctor that said he was unable to handle his business affairs in part because of his atherosclerosis.  See March 1993 letter.  Accordingly, the Board finds that a grant of service connection for accrued benefits purposes is warranted for ischemic heart disease before the Veteran's death.   


ORDER

Entitlement to service connection for ischemic heart disease for the purpose of accrued benefits is granted subject to the laws and regulations governing monetary awards.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


